Citation Nr: 1502998	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-41 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to June 2003. 

This appeal to the Board of Veterans' Appeals (Board) comes from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that, in pertinent part, declined to reopen a previously denied claim for service connection for a heart disorder and denied the Veteran's claim for entitlement to service connection for a psychiatric disorder claimed as secondary to a heart disorder.

In a May 2013 decision the Board denied the Veteran's petition to reopen the previously denied claim for service connection for a heart disorder.  At the time of this decision, the psychiatric disorder was claimed as secondary to the claimed heart disorder.  The Board remanded the psychiatric disorder to have further development of the issue undertaken on a direct basis.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in May 2011.  A transcript of that hearing was prepared and has been included in the claims folder for review.


FINDING OF FACT

A psychiatric disability, including a major depressive disorder, did not have its clinical onset in service and is not otherwise related to active duty; a psychosis was not exhibited within the first post service year.  


CONCLUSION OF LAW

A chronic psychiatric disability was not incurred or aggravated in service, and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in June 2009, prior to the initial adjudication of her claim in September 2009, giving her proper notice in satisfaction of the VCAA. See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records have been obtained.  The Veteran was also afforded a VA examination and opinion for service connection on a direct basis in August 2013 and July 2014, respectively, for her claim.  (A July 2010 examination only addressed secondary service connection).  There is no argument or indication that they are inadequate.  This opinion was also in substantial compliance with the Board's May 2014 remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board notes the assertion made by the Veteran's representative in its November 2014 post-remand brief that there was not substantial compliance, inasmuch as a medical opinion, and not an examination, was obtained.  However, the Board's May 2014 remand clearly ordered an opinion.  See May 2014 decision at p. 3.  The Veteran has had an opportunity to provide additional information or evidence, and she filed evidence and provided testimony in support of her claims.  There is no indication of available, pertinent outstanding evidence. 

Finally, neither the Veteran nor her representative assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that she is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the VCAA requirements.

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Where the veteran served continuously for ninety (90) or more days during a period of war, and if a psychosis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

At her August 2013 VA examination, the Veteran was diagnosed with Major Depression, Recurrent Moderate.  She therefore has a current disability.

As noted above, the Veteran had initially claimed that her depression was secondary to a heart disorder that she asserted was aggravated in service.  However, that claim having been denied, secondary service connection is not applicable.  Accordingly, the next issue is whether the Veteran had an in-service injury or event.  The Veteran's service treatment records indicate treatment for mental health issues in service, including a February 2003 medical history where she stated that she had been evaluated or treated for psychiatric problems.  The Veteran has also provided a letter from Chaplain R.B.  At her August 2013 examination, the Veteran also reported that her grandfather and uncle passed away while being deployed during service, and that she experienced bereavement but felt as though she was not able to grieve fully while deployed.  Therefore, there is sufficient evidence of an incident or injury in service.

There is no showing of a psychosis within the first post service year and service connection on a presumptive basis is not for application.  The remaining issue is whether a nexus exists between her current diagnosis and her in-service incidents.  Here, the Veteran cannot make a sufficient showing.

The lay evidence does not support the existence of the nexus.  The Veteran is competent to testify as to the cause of her depression.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007).  The Veteran has consistently stated that her depression arises as a consequence of her heart condition.  As noted, the Veteran previously stated that her depression was due to her heart issues.  See, e.g., statement of July 2008.  Later, in a statement submitted in June 2009, she repeated that assertion, and stated that she did not have to be treated for depression in service.  At her May 2011 hearing before the Board, the Veteran testified that a psychiatrist told her that her depression is "medically based", and that she may have post-traumatic stress disorder.  Therefore, to the extent that the Veteran asserts that her depression arises from an event that occurred in service, such as the death of her grandfather and uncle, see August 2013 VA examination, or otherwise developed in service, see May 2014 statement and May 2013 record from Dr. B.B., the Board does not find her credible inasmuch as it is contradicted by other statements she has made, particularly those made when she was anticipating service connection on a secondary basis.  The basis of her entitlement changed only after her heart claim had been denied.  The Board has also considered the letter from Chaplain R.B.  While that letter states that the Veteran received counseling, it does not discuss the subject of such counseling or note whether it was for depression or another psychiatric disorder.

In addition, medical evidence is also against the finding of a nexus.  The Veteran's private treatment records neither indicate persistent and recurrent symptoms since service nor indicate a nexus.  Rather, a June 2011 report from Dr. B.B. states that her depression was in remission when he first evaluated her in July 2010.  A November 2010 evaluation from Dr. B.B. diagnosed the Veteran with major depression, in remission, and stated that the Veteran's only psychiatric issues are adjusting to her pain that arises from her heart condition.  

The Veteran also underwent a VA examination in August 2013, with a clarifying opinion issued in July 2014.  Viewing the two together, there is again insufficient evidence of a nexus.  At the examination, the examiner concluded that the Veteran's depression is less likely than not related to service because her bereavement is not necessarily the cause of her depression, and that the Veteran has multiple factors that could contribute to her diagnosis.  The examiner also considered her medical history, including her records from Dr. B.B., and noted that the Veteran has consistently stated that her depression is due to her heart condition.  While noting the Veteran's in-service bereavement, the examiner also noted the Veteran's report that she began having difficulty with depression after service when her husband was stationed in Italy and she was living with her mother again, at age 26.  In response to the Board's remand decision, the July 2014 opinion noted that there is no clear evidence to support that a mental health diagnosis existed prior to the Veteran's service.  The examiner then continued that the Veteran's depression is less likely than not due to symptoms experienced in service because the Veteran stated at her examination that her depressive symptoms began after her heart diagnosis, which occurred after she separated from service.  

The Board assigns significant probative value to the VA medical examination and opinion.  The VA examiner had a clear and well-reasoned rationale that relied upon the Veteran's personal and medical history.  The overall evidence does not support the claim and service connection is not warranted on a direct basis.


ORDER

Service connection for a psychiatric disorder, to include Major Depression, Recurrent Moderate, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


